DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 04/14/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Massing et al. (US Pub. No. 2014/0121015 A1 hereinafter referred to as Massing).
As per claims 19, Massing teaches a mixed reality controller (Fig. 11) comprising: a processor device (Figs. 11-12 and claim 1); and a memory coupled to the processor device (Figs. 11-12 and claim 1), the memory comprising machine readable instructions for causing the processor device to: cause a video capture device to generate a live video signal of a scene associated with a field of view of a user (Figs. 9-10 and paragraphs [0025]-[0026] and [0084] a player wears a set of gaming eyewear which includes a camera (paragraph [0025]) which operates as an environmental tracker (paragraph [0084]) in order to determine information regarding an environment including a slot machine (Figs. 9-10)), wherein the scene comprises a gaming device displaying a plurality of slot reels comprising a plurality of game symbols (Fig. 10, see slot reels with a plurality of symbols including of different types (i.e. seven, clover, ect.)) as part of a wagering game (Figs. 9-10 and paragraphs [0023], [0026], [0063], and [0066] .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 6-10, 15, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massing et al. (US Pub. No. 2014/0121015 A1 hereinafter referred to as Massing) in view of Aoki et al. (US Pub. No. 2009/0131145 A1 hereinafter referred to as Aoki).
As per claims 1 and 20, Massing teaches a method and mixed reality system comprising: determining, by a processor circuit (paragraph [0094]), a first game outcome based on a plurality of game symbols displayed by a gaming device (Figs. 9-10 including reels with virtual 3D symbols (item 1007)); generating a live video signal of a scene associated with a field of view of a user (Figs. 9-10 and paragraphs [0025]-[0026] and [0084] a player wears a set of gaming eyewear which includes a camera (paragraph [0025]) which operates as an environmental tracker (paragraph [0084]) in order to determine information regarding an environment including a slot machine (Figs. 9-10)), wherein the scene comprises a gaming device displaying a plurality of slot reels comprising a plurality of game symbols (Fig. 10, see slot reels with a plurality of symbols including of different types (i.e. seven, clover, ect.)) as part of a wagering game (Figs. 1B and 9-10 and paragraphs [0023], [0026], [0063], and [0066] see gaming table (slot machines Figs. 9-10 including reels with virtual 3D symbols (item 1007)); determining, based on the live video signal, a virtual game symbol in real time (Figs. 9-10 and paragraphs [0025]-[0026], [0043]-[0044], [0063], [0066], and [0084] see example virtual images based on tracked environmental data); and displaying, by a mixed reality display device (Fig. 10, items 1030 and 1060 and paragraphs [0066] and [0098]-[0099] see gaming machine 1060 combined with electronic eyeware 1030 for presenting a mixed virtual environment), the virtual game symbol to the user as part of the scene so that the virtual game symbol is associated with the gaming device (Figs. 9-10 see example virtual images), wherein the virtual element is overlaid one of the plurality of slot reels within "When certain reel symbols 60 of the mechanical reels 58a-c line up on one or more of the pay lines 74a-74e, the transmissive display 54 lights up, encircles, or otherwise emphasizes the appropriate paylines 74a-74e, as indicated at 76. In the example of FIG. Sc, the transmissive display 54 may also be used to replace one of the mechanical reel symbols 60 with another symbol. Here, the transmissive display 54 is used to overlay the middle symbol of the third reel 58c with a "wild" symbol 78, thereby changing a potentially non-winning outcome into a winning outcome." (paragraph [0044])).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Massing with Aoki, since Massing is modifiable to specifically include the display feature of overlaying a special symbol over a specific symbol, as found in Aoki, thereby providing a more exciting visual appearance which appears to change the outcome of a game (Aoki paragraph [0044]) thereby attracting player attention (Aoki paragraph [0003]).  Specifically as indicated in paragraph [0044] of Aoki this presents “changing a potentially non-winning outcome into a winning outcome” which provides a greater amount of excitement to a player as they see a potentially non-winning outcome improved via the overlaid symbol.
As per claim 6, Massing does not teach a method wherein overlaying the virtual game symbol over a particular primary game symbol further comprises: overlaying a plurality of virtual game symbols including the virtual game symbol over a plurality of primary game symbols of a particular slot reel of a plurality of slot reels of the wagering game at a particular time while the plurality of slot reels are spinning during play of the wagering game, the plurality of virtual game symbols corresponding to the plurality of primary game symbols of the particular slot reel being displayed at the particular time, so that the particular slot reel appears to stop spinning while other slot reels of the plurality of slot reels continue to spin.  However, Massing does teach the act of spinning reels (paragraph [0059]) and reel  including 3D symbols overlaid over primary symbols (Fig. 10 and paragraph [0066]) and Aoki teaches the specific steps of a gaming machine overlaying a symbol (abstract) over a particular symbol on a slot reel such that the overlaid symbol appears to be part of the slot reel (Fig. 5c, items 60 and 78 and paragraphs [0044] and [0060]) wherein replacement of a symbol in a symbol position occurs during spinning (paragraphs [0060]-[0061], [0063]) wherein the reels are stopped at different periods of time to provide a visual effect (paragraph [0091]) including special replacement symbols modifying the spin of a reel including stopping a reel (paragraph [0062]).  Hence, it would have been obvious to one of ordinary skill 
As per claim 7, Massing does not specifically teach a method further comprising animating the virtual game symbol within the scene so that the virtual game symbol appears to move with respect to the plurality of pgame symbols.  However, Massing does teach the act of spinning reels (paragraph [0059]) and reel  including 3D symbols overlaid over primary symbols (Fig. 10 and paragraph [0066]) and Aoki teaches the specific steps of a gaming machine overlaying a symbol (abstract) over a particular symbol on a slot reel such that the overlaid symbol appears to be part of the slot reel (Fig. 5c, items 60 and 78 and paragraphs [0044] and [0060]) wherein replacement of a symbol in a symbol position occurs during spinning wherein the symbol appears to move along the spinning reels (paragraphs [0060]-[0063]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Massing with Aoki, since Massing is modifiable to include a plurality of different visual effects to apply to the game, including during spin in order to provide overlay, in order to provide visual effects to a player including moving animations associated with the special overlay symbol in order to build anticipation by showing where a symbol may be replaced during spin.
As per claim 8, Massing does not specifically teach a method wherein overlaying the virtual game symbol further comprises: overlaying the virtual game symbol over a particular static game symbol of the plurality of game symbols so that the virtual game symbol replaces the particular static game symbol within the scene.  However, Massing does teach a virtual element at least partially overlaying symbols on the slot reels such that the symbol appears to be part of the slot reels (Fig. 10, item 1007 and paragraph [0066] see virtual symbols made to appear 3D including item 1007 comprising 
As per claim 9, Massing teaches a method wherein overlaying the virtual game symbol further comprises overlaying a plurality of virtual game symbols including the virtual game symbol over a subset of the plurality of game symbols (Fig. 10 and paragraph [0066] see 7 symbol).  Massing does not specifically teach wherein animating the virtual game symbol comprises animating the plurality of virtual game symbols to display an animation across the subset of the plurality of game symbols.  However, Massing does teach the act of spinning reels (paragraph [0059]) and reel  including 3D symbols overlaid over primary symbols (Fig. 10 and paragraph [0066]) and Aoki teaches the specific steps of a gaming machine overlaying a symbol (abstract) over a particular symbol on a slot reel such that the overlaid symbol appears to be part of the slot reel (Fig. 5c, items 60 and 78 and paragraphs [0044] and [0060]) wherein replacement of a symbol in a symbol position occurs during spinning wherein the symbol appears to move along the spinning reels (paragraphs [0060]-[0063]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Massing with Aoki, since Massing is modifiable to include a plurality of different visual effects to apply to the game, including during spin in order to provide overlay, in order to provide visual effects to a player 
As per claim 10, Massing teaches a method wherein further comprising: displaying an information display element within the scene so that the information display element is associated with the gaming device (Fig. 9, item 911).
As per claim 15, Massing teaches a method wherein further comprising: displaying a virtual creature to the user as part of the scene so that the creature appears to be interacting with the gaming device (Fig. 10, item 1018 see at least the fish).
As per claim 21, Massing does not teach a method wherein the plurality of game symbols displayed by the gaming device are selected from a first set of available game symbols for the wagering game that does not include the virtual game symbol.  However, Aoki teaches the specific steps of a gaming machine overlaying a symbol (abstract) over a particular symbol on a slot reel such that the overlaid symbol appears to be part of the slot reel (Fig. 5c, items 60 and 78 and paragraphs [0044] and [0060]) wherein the overlaid symbol replaces the previous symbol which would have been a first outcome with a second game outcome wherein the original symbols was part of a previous set of symbols, see mechanical reel, while the replacing symbol was not part of the original set (Fig. 5c, items 60 and 78 and paragraphs [0044] and [0060] "When certain reel symbols 60 of the mechanical reels 58a-c line up on one or more of the pay lines 74a-74e, the transmissive display 54 lights up, encircles, or otherwise emphasizes the appropriate paylines 74a-74e, as indicated at 76. In the example of FIG. Sc, the transmissive display 54 may also be used to replace one of the mechanical reel symbols 60 with another symbol. Here, the transmissive display 54 is used to overlay the middle symbol of the third reel 58c with a "wild" symbol 78, thereby changing a potentially non-winning outcome into a winning outcome.".  Additionally the wild symbol was not part of the original mechanical reel set of symbols and therefore is new to the set of symbols.).  Hence, it would have been obvious to one of ordinary skill in 
As per claim 22, Massing does not teach a method wherein the first set of available game symbols associated with the first game outcome is associated with a first payout odds value, and wherein a second set of available game symbols associated with the second game outcome comprises the first set of available game symbols and the virtual game symbol, wherein the second set of available game symbols is associated with a second payout odds value greater than the first payout odds value.  However, Aoki teaches the specific steps of a gaming machine overlaying a symbol (abstract) over a particular symbol on a slot reel such that the overlaid symbol appears to be part of the slot reel (Fig. 5c, items 60 and 78 and paragraphs [0044] and [0060]) wherein the overlaid symbol replaces the previous symbol which would have been a first outcome with a second game outcome wherein the original symbols was part of a previous set of symbols, see mechanical reel, while the replacing symbol was not part of the original set with the new symbol increasing the chance of payout and therefore providing greater odds (Fig. 5c, items 60 and 78 and paragraphs [0044] and [0060] "When certain reel symbols 60 of the mechanical reels 58a-c line up on one or more of the pay lines 74a-74e, the transmissive display 54 lights up, encircles, or otherwise emphasizes the appropriate paylines 74a-74e, as indicated at 76. In the example of FIG. Sc, the transmissive display 54 may also be used to replace one of the mechanical reel symbols 60 with another symbol. Here, the transmissive display 54 is used to overlay the middle symbol of the third reel 58c with a "wild" symbol 78, thereby changing a potentially non-winning outcome into a winning outcome.".  Examiner reads this as increasing the chance with examiner recognizing that a wild symbol does increase the chance of payout as per the function of a wild symbol.).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Massing with Aoki, since Massing is modifiable to specifically include the display feature of overlaying a special symbol over a specific symbol, as found in Aoki, thereby providing a more exciting visual appearance which appears to change the outcome of a game (Aoki paragraph [0044]) thereby attracting player attention (Aoki paragraph [0003]).  Specifically as indicated in paragraph [0044] of Aoki this presents “changing a potentially non-winning outcome into a winning outcome” which provides a greater amount of excitement to a player as they see a potentially non-winning outcome improved via the overlaid symbol.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massing et al. (US Pub. No. 2014/0121015 A1 hereinafter referred to as Massing) and Aoki et al. (US Pub. No. 2009/0131145 A1 hereinafter referred to as Aoki) in view of Meunier et al. (US Pub. No. 2013/0184061 A1 hereinafter referred to as Meunier).
As per claim 11, Massing does not teach a method wherein the information display element comprises an indication of gambling losses by the user over a predetermined time period.  However, Massing does teach displaying player statistics (Fig. 3) and Meunier teaches a responsible gaming system (abstract) comprising tracking a player’s losses (paragraphs [0075]-[0076]) in order to warn a player when approaching a set limit (paragraph [0077]) in order to lock the gaming machine (paragraph [0078]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Massing with Aoki and Meunier, since by tracking player’s losses in order to allow for a loss limit for a player the gaming establishment implements responsible gaming behavior in order to avoid harming players who lack the means to cover their losses (paragraph [0006] of Meunier).
.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massing et al. (US Pub. No. 2014/0121015 A1 hereinafter referred to as Massing) and Aoki et al. (US Pub. No. 2009/0131145 A1 hereinafter referred to as Aoki) in view of Duffy (US Pub. No. 2012/0165090 A1).
As per claim 13, Massing does not teach a method wherein displaying the information display element comprises displaying an offer in response to the user winning a payout for the wagering game, wherein the offer comprises a wager based on the payout.  However, Duffy teaches a wagering game (abstract) comprising an optional side wager presented to a player upon wining wherein the player may risk their award for a chance of a higher award (paragraph [0101]).   Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Massing with Aoki and Duffy, since Massing is modifiable to include an offer for an optional wager, upon a win, to a player for a higher payout chance since on average a player is likely to lose the optional wager and therefore allow the casino to collect more revenue overtime.
.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massing et al. (US Pub. No. 2014/0121015 A1 hereinafter referred to as Massing) and Aoki et al. (US Pub. No. 2009/0131145 A1 hereinafter referred to as Aoki) in view of Jackson et al. (US Pub. No. 2016/0012662 A1 hereinafter referred to as Jackson).
	As per claim 16, Massing does not teach a method wherein displaying the creature so that the creature appears to be interacting with the gaming device comprises displaying the creature so that the creature appears to be damaging the gaming device.  However, Massing does teach a creature interacting with the game (Fig. 10, item 1018) and Jackson teaches using animated creatures to interacting with the game to indicate winning events (abstract and paragraph [0042]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Massing with Aoki and Jackson, since Massing is modifiable to use a plurality of animation effects to indicate winning or other favorable events, including using various creatures or creature actions, as desired by the developer to communicate the information.  Specifically the type of animation is a design choice regarding the theme of the game.

	As per claim 18, Massing does not teach a method wherein the virtual mechanical game is a virtual pinball machine.  However, Massing does teach a creature interacting with the game (Fig. 10, item 1018) and Jackson teaches using animated creatures to interacting with the game to indicate winning events (abstract and paragraph [0042]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Massing with Aoki and Jackson, since Massing is modifiable to use a plurality of animation effects to indicate winning or other favorable events, including using various creatures or creature actions, as desired by the developer to communicate the information.  Specifically the type of animation is a design choice regarding the theme of the game.
Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massing et al. (US Pub. No. 2014/0121015 A1 hereinafter referred to as Massing) in view of Jackson et al. (US Pub. No. 2016/0012662 A1 hereinafter referred to as Jackson).
	As per claim 23, Massing does not teach a controller wherein the virtual element comprises a virtual creature, and wherein the instructions further cause the processor device to display the virtual creature so that the creature appears to be damaging the gaming device.  However, Massing does teach 
	As per claim 24, Massing does not teach a controller wherein the instructions further cause the processor device to increase payout odds for the wagering game from a first value associated with normal operation of the gaming device to a second value associated with the display of the virtual creature that appears to be damaging the gaming device.  However, Massing does teach a creature interacting with the game (Fig. 10, item 1018) and using 3D virtual images to present information such as increased payout of certain value from the gaming machine (Fig. 9, item 911 and paragraph [0063]) and Jackson teaches using animated creatures to interacting with the game to indicate winning events (abstract and paragraph [0042]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Massing with Aoki and Jackson, since Massing is modifiable to use a plurality of animation effects to indicate winning or other favorable events, including using various creatures or creature actions, as desired by the developer to communicate the information with Massing communicating special events, such as increased payout, at certain times using the virtual images which would have been obvious to combine with the creature to present a more visually appealing animation along with the message that at this time the machine will payout more thereby increasing player attention to the event.  Specifically the type of animation and the message being presented is a design choice regarding the theme of the game.
Response to Arguments
Applicant's arguments filed 04/14/2021 have been fully considered but they are not persuasive. Applicant argues that the amended claims overcome the current prior art combination of Massing with Aoki.  Specifically Aoki fails to make obvious the overlaid symbol replacing a previous first game outcome and thereby being a separate outcome since Aoki is all one device.  As per the replacing step examiner cites to "When certain reel symbols 60 of the mechanical reels 58a-c line up on one or more of the pay lines 74a-74e, the transmissive display 54 lights up, encircles, or otherwise emphasizes the appropriate paylines 74a-74e, as indicated at 76. In the example of FIG. Sc, the transmissive display 54 may also be used to replace one of the mechanical reel symbols 60 with another symbol. Here, the transmissive display 54 is used to overlay the middle symbol of the third reel 58c with a "wild" symbol 78, thereby changing a potentially non-winning outcome into a winning outcome." (paragraph [0044]) which teaches that the first symbol is part of a first outcome as part of a separate portion of the device and the wild symbol replaces that symbol thereby changing the outcome.  Additionally, as shown in Fig. 5C the previous symbol can still be seen as part of the original outcome before the overlaying and therefore both outcomes are created, displayed, and shown to a player with the overlaid replacing the outcome to present a potentially better outcome to a player  Therefore examiner disagrees that a first and second outcome is not made obvious over the teachings of Aoki.  As per the feature of Aoki being all one device examiner relies upon Aoki for the teachings of overlaying to replace a previous outcome with a 3D symbol and does not find it teaches away from the combination with Massing combined system since Aoki is relied upon to show a computer system carrying out the step.  Specifically this is still a computer system determining an outcome with a 3D symbol with Massing being the primary art on how a combined system with a gaming machine and electronic eyeware is able to present a better 3D virtual image.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., two outcomes with one being awarded based on whether or not the mixed reality device is used) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As per applicant’s arguments regarding a first game outcome being present to users without the mixed reality device and a second game outcome to users with the mixed reality device examiner does not find this limitation within the claims.  Applicant should clearly recite this feature including the step of awarding both outcomes depending on the determination step regarding the mixed reality device.
As per claim 19 applicant’s arguments that the fish does not appear to be interacting with the gaming machine is not persuasive since applicant does not indicate the nature of interaction.  The fish being shown to be swimming in relation to the gaming device is a form of interaction.  Interaction is used broadly in the claim.  Examiner points out that when interaction is defined, such as attacking, that additional prior art is cited because the limitation is provided more clarity.  Therefore examiner finds applicant’s amendments now render claim 19 anticipated.
As per claim 16 while applicant has a motivation for specific animation this is still a design choice regarding the animation.  Specifically it is known in the art to indicate increased payouts, including for points, for an event which is happening, see Massing Fig. 9 message at least, and therefore the question is whether or not it would have been obvious to one of ordinary skill in the art to vary animations to have different effects or themes.  Examiner contends that it would have been since this is a design action.  Specifically it is a change in a movie or animation presentation and not the function of a gaming machine and is merely a change in how something will appear such as an ornamentation.  See MPEP See 2144.04 I. AESTHETIC DESIGN CHANGES “In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.)”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        6/11/2021